TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-21-00063-CR


                                The State of Texas, Appellant

                                               v.

                              Tristan Graham Stecker, Appellee




               FROM COUNTY COURT AT LAW NO. 3 OF HAYS COUNTY
      NO. 19-6431CR-3, THE HONORABLE MILLIE THOMPSON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The State of Texas, which filed a notice of appeal from the trial court’s order

granting appellee Tristan Graham Stecker’s motion to suppress evidence, has now filed a motion

to dismiss its appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Kelly

Dismissed on State’s Motion

Filed: May 26, 2021

Do Not Publish